
	

113 SRES 119 ATS: Supporting the goals and ideals of World Malaria Day.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 119
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Coons (for
			 Mr. Wicker (for himself,
			 Mr. Coons, Mr.
			 Rubio, Mr. Boozman,
			 Mr. Cochran, Mr. Cardin, Mr.
			 Inhofe, Mr. Kirk,
			 Mr. Isakson, Mrs. Murray, Mr.
			 Durbin, Mr. Lautenberg,
			 Ms. Mikulski, and
			 Mr. Brown)) submitted the following
			 concurrent resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day.
	
	
		Whereas April 25th of each year is recognized
			 internationally as World Malaria Day;
		Whereas malaria is a leading cause of death and disease in
			 many developing countries, despite being preventable and treatable;
		Whereas fighting malaria is in the national security
			 interest of the United States, as reducing the risk of malaria protects members
			 of the Armed Forces of the United States serving overseas in malaria-endemic
			 regions, and reducing malaria deaths helps to lower risks of instability in
			 less developed countries;
		Whereas support for efforts to fight malaria is in the
			 diplomatic and moral interest of the United States, as that support generates
			 goodwill toward the United States and highlights the values of the people of
			 the United States through the work of governmental, non-governmental, and
			 faith-based organizations of the United States;
		Whereas efforts to fight malaria are in the long-term
			 economic interest of the United States because those efforts help developing
			 countries identify at-risk populations, provide better health services, produce
			 healthier and more productive workforces, advance economic development, and
			 promote stronger trading partners;
		Whereas 35 countries, the majority of which are in
			 sub-Saharan Africa, account for 91 percent of malaria deaths in the
			 world;
		Whereas young children and pregnant women are particularly
			 vulnerable to and disproportionately affected by malaria;
		Whereas malaria greatly affects child health, as children
			 under the age of 5 account for an estimated 86 percent of malaria deaths each
			 year;
		Whereas malaria poses great risks to maternal and neonatal
			 health, causing complications during delivery, anemia, and low birth weights,
			 with estimates that malaria infection causes approximately 400,000 cases of
			 severe maternal anemia and between 75,000 and 200,000 infant deaths annually in
			 sub-Saharan Africa;
		Whereas heightened national, regional, and international
			 efforts to prevent and treat malaria during recent years have made significant
			 progress and helped save hundreds of thousands of lives;
		Whereas the World Malaria Report 2012 by the World Health
			 Organization states that in 2011, approximately 53 percent of households in
			 sub-Saharan Africa owned at least one insecticide-treated mosquito net, and
			 household surveys indicated that 90 percent of people used an
			 insecticide-treated mosquito net if one was available in the household;
		Whereas, in 2011, approximately 153,000,000 people were
			 protected by indoor residual spraying;
		Whereas the World Malaria Report 2012 further states that
			 between 2000 and 2010—
			(1)malaria mortality
			 rates decreased by 26 percent around the world;
			(2)in the African
			 Region of the World Health Organization, malaria mortality rates decreased by
			 33 percent; and
			(3)an estimated
			 1,100,000 malaria deaths were averted globally, primarily as a result of
			 increased interventions;
			Whereas the World Malaria Report 2012 further states that
			 out of 99 countries with ongoing transmission of malaria in 2012, 11 countries
			 are classified as being in the pre-elimination phase of malaria control, 10
			 countries are classified as being in the elimination phase, and 5 countries are
			 classified as being in the prevention of introduction phase;
		Whereas continued national, regional, and international
			 investment in efforts to eliminate malaria, including prevention and treatment
			 efforts, the development of a vaccine to immunize children from the malaria
			 parasite, and advancements in insecticides, are critical in order to continue
			 to reduce malaria deaths, prevent backsliding in areas where progress has been
			 made, and equip the United States and the global community with the tools
			 necessary to fight malaria and other global health threats;
		Whereas the United States Government has played a leading
			 role in the recent progress made toward reducing the global burden of malaria,
			 particularly through the President’s Malaria Initiative and the contribution of
			 the United States to the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria;
		Whereas, in May 2011, an independent, external evaluation,
			 prepared through the Global Health Technical Assistance Project, examining 6
			 objectives of the President’s Malaria Initiative, found the President’s Malaria
			 Initiative to be a successful, well-led component of the Global Health
			 Initiative that has earned and deserves the task of sustaining and
			 expanding the United States Government’s response to global malaria control
			 efforts;
		Whereas the United States Government is pursuing a
			 comprehensive approach to ending malaria deaths through the President’s Malaria
			 Initiative, which is led by the United States Agency for International
			 Development and implemented with assistance from the Centers for Disease
			 Control and Prevention, the Department of State, the Department of Health and
			 Human Services, the National Institutes of Health, the Department of Defense,
			 and private sector entities;
		Whereas the President’s Malaria Initiative focuses on
			 helping partner countries achieve major improvements in overall health outcomes
			 through improved access to, and quality of, healthcare services in locations
			 with limited resources; and
		Whereas the President’s Malaria Initiative, recognizing
			 the burden of malaria on many partner countries, has set a target of reducing
			 the burden of malaria by 50 percent for 450,000,000 people, representing 70
			 percent of the at-risk population in Africa, by 2015: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)supports the
			 goals and ideals of World Malaria Day, including the target of ending malaria
			 deaths by 2015;
			(2)recognizes the
			 importance of reducing malaria prevalence and deaths to improve overall child
			 and maternal health, especially in sub-Saharan Africa;
			(3)commends the
			 recent progress made toward reducing global malaria morbidity, mortality, and
			 prevalence, particularly through the efforts of the President’s Malaria
			 Initiative and the Global Fund to Fight AIDS, Tuberculosis, and Malaria;
			(4)welcomes ongoing
			 public-private partnerships to research and develop more effective and
			 affordable tools for malaria diagnosis, treatment, and vaccination;
			(5)recognizes the
			 goals, priorities, and authorities to combat malaria set forth in the Tom
			 Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122
			 Stat. 2918);
			(6)supports
			 continued leadership by the United States in bilateral, multilateral, and
			 private sector efforts to combat malaria and to work with developing countries
			 to create long-term strategies to increase ownership over malaria programs;
			 and
			(7)encourages other
			 members of the international community to sustain and increase their support
			 for and financial contributions to efforts to combat malaria worldwide.
			
